EXHIBIT 10.2
 
TRISTAR WELLNESS SOLUTIONS


SECURITIES PURCHASE AGREEMENT
Series D Convertible Preferred Stock at $3.75 per Share
 
__________________________
 
 
 
 
Page 1 of 11

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is made and entered into
effective as of the 14th day of February, 2013 (the “Effective Date”) by and
between TriStar Wellness Solutions, Inc., a Nevada corporation (the “Company”),
and Alan Schaefer, an individual (the “Purchaser”).  The Company and Purchaser
shall each be referred to as a “Party” and collectively as the “Parties.”
 
AGREEMENT


1.           PURCHASE OF SHARES:  On the Closing Date (as hereinafter defined),
subject to the terms and conditions set forth in this Agreement, the Purchaser
hereby agrees to purchase, and the Company hereby agrees to sell, 13,334 shares
of Series D Convertible Preferred Stock (the “Shares”) of the Company at a
per-share purchase price of Three Dollars and Seventy Five Cents ($3.75 per
share, for a total purchase price of Fifty Thousand Dollars ($50,000) (the
“Purchase Price”).


2.           CLOSING AND DELIVERY:


a)  Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”).  The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.


b)  At the Closing:


(i)            The Company and the Purchaser shall execute this Agreement, which
shall serve as evidence of ownership of the Shares, free from restrictions on
transfer except as set forth in this Agreement.  Subsequent to the Closing, at a
time chosen by the Company in its sole discretion, the Company will issue a
stock certificate to the Purchaser.


(ii)           The Purchaser shall deliver to the Company the Purchase Price.


3.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The
Purchaser hereby represents, warrants and agrees as follows:


a)  Purchase for Own Account.  Purchaser represents that he is acquiring the
Shares solely for his own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.
 
 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
b) Ability to Bear Economic Risk.  Purchaser acknowledges that an investment in
the Shares involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.
 
c)  Access to Information.  The Purchaser acknowledges that the Purchaser has
been furnished with such financial and other information concerning the Company,
the directors and officers of the Company, and the business and proposed
business of the Company as the Purchaser considers necessary in connection with
the Purchaser’s investment in the Shares.  Purchaser has also had an opportunity
to review the Term Sheet attached hereto as Exhibit B.  As a result, the
Purchaser is thoroughly familiar with the proposed business, operations,
properties and financial condition of the Company and has discussed with
officers of the Company any questions the Purchaser may have had with respect
thereto.  The Purchaser understands:


(i)   
The risks involved in this investment, including the speculative nature of the
investment;



(ii)   
The financial hazards involved in this investment, including the risk of losing
the Purchaser’s entire investment;



(iii)   
The lack of liquidity and restrictions on transfers of the Shares; and



(iv)   
The tax consequences of this investment.



The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.


d) Shares Part of Private Placement.  The Purchaser has been advised that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(2) of the Act and/or Regulation D as promulgated by the Securities and
Exchange Commission under the Act, and under any applicable state blue sky
authority.  The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event.  The Purchaser has no such intention.
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
e) Purchaser Not Affiliated with Company.  The Purchaser, either alone or with
the Purchaser’s professional advisers (i) are unaffiliated with, have no equity
interest in, and are not compensated by, the Company or any affiliate or selling
agent of the Company, directly or indirectly (other than as set forth in the
Investor Questionnaire attached hereto as Exhibit A); (ii) has such knowledge
and experience in financial and business matters that the Purchaser is capable
of evaluating the merits and risks of an investment in the Shares; and (iii) has
the capacity to protect the Purchaser’s own interests in connection with the
Purchaser’s proposed investment in the Shares.


f)  Further Limitations on Disposition.  Purchaser further acknowledges that the
Shares are restricted securities under Rule 144 of the Act, and, therefore, if
the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:
 
(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)          Purchaser shall have obtained the consent of the Company and
notified the Company of the proposed disposition and shall have furnished the
Company with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, Purchaser shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration under the Act or
any applicable state securities laws.
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
g) Accredited Investor Status (Please check one).  Purchaser
 
___X__ is
 
_____ is not
 
an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:
 
(i)           has a net worth of at least $1,000,000 (for purposes of this
question, Purchaser may include spouse's net worth and may include the fair
market value of home furnishings and automobiles, but must exclude from the
calculation the value of Purchaser’s primary residence and the related amount of
any indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)), or


(ii)           had an individual income of more than $200,000 in each of the two
most recent calendar years, and reasonably expects to have an individual income
in excess of $200,000 in the current calendar year; or along with Purchaser’s
spouse had joint income in excess of $300,000 in each of the two most recent
calendar years, and reasonably expects to have a joint income in excess of
$300,000 in the current calendar year.


For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.


For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for Federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.
 
 
Page 5 of 11

--------------------------------------------------------------------------------

 


For the purposes of this Agreement, “net worth” means (except as otherwise
specifically defined) the excess of total assets at fair market value, including
home and personal property, over total liabilities, including mortgages and
income taxes on unrealized appreciation of assets.


h) Purchaser Qualifications.


(i)           If the Purchaser is an individual, the Purchaser is over 21 years
of age; and if the Purchaser is an unincorporated association, all of its
members are of such age.


(ii)          If the Purchaser is a corporation, partnership, employee benefit
plan or IRA, the Purchaser was either:


(a)           not formed for the purpose of investing in the Shares, has or will
have other substantial business or investments, and is (please check one):


 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or



 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or



 
_____
each of its shareholders, partners, or beneficiaries is an Accredited Investor;
or



 
_____
the plan is a self directed employee benefit plan and the investment decision is
made solely by a person that is an Accredited Investor; or



 
_____
a corporation, a partnership, or a Massachusetts or similar business trust with
total assets in excess of $5,000,000.



(b)           formed for the specific purpose of investing in the Shares, and is
an Accredited Investor because each of its shareholders or beneficiaries is an
Accredited Investor.
 
 
Page 6 of 11

--------------------------------------------------------------------------------

 


(iii)         If the Purchaser is a Trust, the Purchaser was either:


(a)           not formed for the specific purpose of investing in the Shares,
and is an Accredited Investor because (please check one):


 
_____
the trust has total assets in excess of $5,000,000 and the investment decision
has been made by a “sophisticated person”; or



 
_____
the trustee making the investment decision on its behalf is a bank (as defined
in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Investor
because all of the beneficial owners of the trust are Accredited Investors



(b)           formed for the specific purpose of investing in the Shares, and
the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor.
 
i)  Purchaser Authorization.  The Purchaser, if not an individual, is empowered
and duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.


j)  No Backup Withholding.  The Social Security Number or taxpayer
identification shown in this Agreement is correct, and the Purchaser is not
subject to backup withholding because (i) the Purchaser has not been notified
that he or she is subject to backup withholding as a result of a failure to
report all interest and dividends or (ii) the Internal Revenue Service has
notified the Purchaser that he or she is no longer subject to backup
withholding.
 
 
Page 7 of 11

--------------------------------------------------------------------------------

 


k) Investor Questionnaire.  The Purchaser has accurately completed the Investor
Questionnaire attached hereto as Exhibit A and incorporated by reference herein.


4.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company
hereby represents, warrants and agrees as follows:


a) Authority of Company.  The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.
 
b) Authorization.  All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares.  This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.
 
c) Governmental Consents.  All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.
 
5.           INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and
defend the Company and its officers and directors and hold them harmless from
and against any and all liability, damage, cost or expense incurred on account
of or arising out of:


(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;
 
 
Page 8 of 11

--------------------------------------------------------------------------------

 


(b) Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;


(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.


6.           MISCELLANEOUS:


a) Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
b) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of Connecticut (without giving effect to conflicts of
law principles) as to all matters, including validity, construction, effect,
performance and remedies of and under this Agreement.  Venue in any and all
suits, actions and proceedings between the parties hereto and relating to the
subject matter of this Agreement shall be in the courts located in Westport,
Connecticut (the “Courts”), which shall have exclusive jurisdiction for such
purpose, and Holder and Obligor hereby irrevocably submit to the exclusive
jurisdiction of such Courts and irrevocably waive the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding.  Service of
process may be made in any manner recognized by such Courts.  Holder and Obligor
each hereby irrevocably waives its right to a jury trial arising out of any
dispute in connection with this Agreement or the transactions contemplated
hereby.
 
c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:
 
 
Page 9 of 11

--------------------------------------------------------------------------------

 
 

If to the Company: TriStar Wellness Solutions, Inc.   10 Saugatuck Avenue,
Westport, CT 06880
Telecopy:   203-226-9029
Attention:  President & CEO
      with a copy to:         Law Offices of Craig V. Butler
9900 Research Drive
Irvine, CA  92618
Attn:  Craig V. Butler, Esq.
Facsimile (949) 209-2545

 

If to Purchaser:                              Facsimile (___)___________________
 

 
 or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.
 
f) Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.
 
g) Entire Agreement; Successors.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.  The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.
 
h) Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.
 
i) Currency.  All currency is expressed in U.S. dollars.
 
 
Page 10 of 11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Securities Purchase
Agreement as of the date first written above.
 
“Company”
“Purchaser”
   
TriStar Wellness Solutions, Inc.,
Alan B. Schaefer,
a Nevada corporation
an individual
          /s/ John Linderman               /s/ Alan B. Schaefer   By:    John
Linderman     Its:  President and CEO    



 
Page 11 of 11

--------------------------------------------------------------------------------

 


Exhibit A


Investor Questionnaire
(to be completed by each Purchaser)
 
Name:    ____________________________
SSN or FEIN:  ________________________
   
Home Phone:   _______________________
Email:    _____________________________
   
Work Phone:   _______________________
 

 

1.  a. State of Residence:     b. For how long?  

  c. Do you maintain a residence in any other state?  

 

   
2. 
In which state(s) do you       a.  File state income tax returns:     b.  Vote:
    c.  Hold current driver’s license:     d.  Maintain a house or apartment:  
      3.   What is your present age?__________________.   What is your date of
birth? ______________________



4.           Is your net worth in excess of $1,000,000? (for purposes of this
question, Purchaser may include spouse's net worth and may include the fair
market value of home furnishings and automobiles, but must exclude from the
calculation the value of Purchaser’s primary residence and the related amount of
any indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)).


Yes o   No o

5.           Was your individual gross income during each of the past two years
in excess of $200,000?


Yes o   No o
 
6.           If your answer to question 5 was yes, do you reasonably anticipate
that your gross income for the current year will be in excess of $200,000?


Yes o   No o
 
 
A-1

--------------------------------------------------------------------------------

 


7.           Was your joint gross income with your spouse in excess of $300,000
in each of the last two years?


Yes  o  No  o
 
8.           If your answer to question 7 was yes, do you reasonably anticipate
that your joint gross income with your spouse for the current year will be in
excess of $300,000?


Yes  o  No  o


9.           Does this investment exceed twenty percent (20%) of your net
worth?  (For purposes of this question, you may include your spouse’s net worth
and the fair market value of your home, home furnishings and automobiles).


Yes  o  No  o
 
10.         Does this investment exceed ten percent (10%) of your net
worth?  (For purposes of this question, you may include your spouse’s net worth
and the fair market value of your home, home furnishings and automobiles).


Yes  o  No  o
 
11. 
Your estimated gross income for 2013 is:

 
Less than $75,000
_____

 
$75,000 - $200,000
_____

 
Over $200,000
_____



12. 
Your gross income for 2012 was:

 
Less than $75,000
_____

 
$75,000 - $200,000
_____

 
Over $200,000
_____



13. 
Your gross income for 2011 was:

 
Less than $75,000
_____

 
$75,000- $200,000   
_____



 
Over $200,000
_____



14. 
Current estimated Net Worth (exclusive of home, automobiles):

 
Less than $150,000   
_____

 
$150,000 - $250,000   
_____

 
       Over $250,000
_____



 
A-2

--------------------------------------------------------------------------------

 
 
15.           Investment Experience:


(A)  Please indicate the frequency of your investment in securities that are
registered and transferred on one or more of the major United States securities
exchanges:  Often _____   Occasionally _____   Seldom _____   Never _____.


(B)   Please indicate the frequency of your investment in securities which are
purchased, sold or transferred in private transactions:  Often
_____   Occasionally _____   Seldom _____ Never _____.


(C)   If your answer to (A) or (B) above was Seldom or Never, please provide
your qualifications in evaluating the merits and risks of this investment?
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
16.           Describe below any business or personal relationship you have with
any affiliates of the officers or directors of the Company or any of its
affiliates, subsidiaries or business entities in conjunction with this purchase
of Shares in the Company, including a statement of the name of the
individual(s)and the length of time you have know such individual(s).



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



17.           Have you participated in any prior investments or other business
transactions with the Company or its officers, directors, employees, agents or
any of its affiliates?


Yes o No o – If yes, please describe:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
18.           Do you currently have an equity interest in the Company?


Yes o No o – If yes, please describe:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
A-3

--------------------------------------------------------------------------------

 
 
Exhibit B


SERIES D CONVERTIBLE PREFERRED STOCK TERM SHEET


TRISTAR WELLNESS SOLUTIONS, INC.
Updated January 23, 2012


Company:
 
TriStar Wellness Inc., a Nevada corporation (the “Company”).
     
Date of Formation:
 
August 28, 2000
     
Offering:
 
· Up to $1,000,000 new investment
· Dividend shall not be mandatory. If declared by the Board Series D Preferred
Stock shall have preference over common stock and equal to other series of
preferred stock
· All participation and voting rights will be on an “as converted to common
stock” basis
· Conversion rate shall be 1 share of Series D Preferred Stock for 25 shares of
common stock
· Purchase price of this offering of Series D Preferred Stock shall $3.75 per
share.
· Investment minimum:  $50,000
 
Use of Proceeds:
 
The Company plans to use the proceeds from the sale of the preferred stock in
this offering for initial payments for target acquisitions, as well as for,
general working capital expenses, including, but not limited to, expenses
related to being a public company and preparation for a subsequent round of
financing, as follows:
 
· $600,000 –payments for target acquisitions or related transactions
· $400,000 – general working capital
     
Capitalization:
 
Before the offering:
 
· The Company is authorized to issue 750,000,000 shares of common stock and
25,000,000 shares of preferred stock.
· All preferred stock has a par value of $.001 per share
· As of the date set forth above, there are 42,161 shares of common stock issued
and outstanding and 6,905,000 shares of preferred stock outstanding with varying
rights and preferences.
 
After the offering:
 
· If all the new preferred D Shares are purchased there will be an additional
200,000 shares of preferred stock outstanding and if all the shares of all
series of preferred stock are converted into the Company’s common stock there
will be 131,067,161 shares of the Company’s common stock outstanding.
 
Subsidiaries:
 
The Company has one subsidiary:  TriStar Consumer Products, Inc.
     
Future Capital Needs:
 
The Company has significant additional capital needs.  The terms upon which the
Company will be able to raise additional capital are unknown.

 
 
B-1

--------------------------------------------------------------------------------

 
 
Statement of Risk Factors


We have a limited operating history and no historical financial information upon
which you may evaluate our performance.


You should consider, among other factors, our prospects for success in light of
the risks and uncertainties encountered by companies that, like us, are in their
early stages of development.  We may not successfully address these risks and
uncertainties or successfully implement our existing and new products and
services.  If we fail to do so, it could materially harm our business and impair
the value of our common stock.  Even if we accomplish these objectives, we may
not generate the positive cash flows or profits we anticipate in the future.  We
were incorporated in Nevada on August 28, 2000.  We have limited
operations.  Unanticipated problems, expenses and delays are frequently
encountered in establishing a new business and developing new products and
services.  These include, but are not limited to, inadequate funding, lack of
consumer acceptance, competition, product development, and inadequate sales and
marketing.  The failure by us to meet any of these conditions would have a
materially adverse effect upon us and may force us to reduce or curtail
operations.  No assurance can be given that we can or will ever operate
profitably.


If we are unable to meet our future capital needs, we may be required to reduce
or curtail operations.


To date, we have relied on funding from certain shareholders and officers and
directors to fund operations.  We have extremely limited cash liquidity and
capital resources.  Our future capital requirements will depend on many factors,
including our ability to successfully sell our Beaute de Maman products, as well
as test, develop, and bring to market  products based on our Soft and Smooth
Assets, target appropriate acquisitions and partners, manage our cash flow from
operations, and competing market developments.  Our business plan requires
additional funding beyond the proceeds of this offering.  Consequently, although
we currently have no specific plans or arrangements for financing other than
this offering, we intend to raise additional funds subsequent to this offering
through private placements or other financings.  Any equity financings would
result in dilution to our then-existing stockholders.  Sources of debt financing
may result in higher interest expense.  Any financing, if available, may be on
unfavorable terms.  If adequate funds are not obtained, we may be required to
reduce or curtail operations.  We anticipate that our existing capital
resources, together with the net proceeds of this offering, if the entire
offering is sold, will be adequate to satisfy our operating expenses and capital
requirements for approximately six months.  However, this estimate of expenses
and capital requirements may prove to be inaccurate.


If we are unable to attract and retain key personnel, we may not be able to
compete effectively in our market.


Our success will depend, in part, on our ability to attract and retain key
management beyond what we have today.  We will attempt to enhance our management
and technical expertise by recruiting qualified individuals who possess desired
skills and experience in certain targeted areas.  Our inability to retain
employees and attract and retain sufficient additional employees, and
information technology, engineering and technical support resources, could have
a material adverse effect on our business, financial condition, results of
operations and cash flows.  The loss of key personnel could limit our ability to
develop and market our products.


We may not be able to effectively manage our growth and operations, which could
materially and adversely affect our business.


We may experience rapid growth and development in a relatively short period of
time through acquisitions and/or by aggressively marketing our products.  The
management of this growth will require, among other things, continued
development of our financial and management controls and management information
systems, stringent control of costs, increased marketing activities, the ability
to attract and retain qualified management personnel and the training of new
personnel.  We intend to hire additional personnel in order to manage our
expected growth and expansion.  Failure to successfully manage our possible
growth and development could have a material adverse effect on our business and
the value of our common stock.
 
 
B-2

--------------------------------------------------------------------------------

 


We may be unable to adequately protect our proprietary rights.


Our ability to compete partly depends on the superiority, uniqueness and value
of our intellectual property and technology.  To protect our proprietary rights,
we will rely on a combination of patent, copyright and trade secret laws,
confidentiality agreements with our employees and third parties, and protective
contractual provisions.  Despite these efforts, any of the following occurrences
may reduce the value of our intellectual property:


·  
Our applications for patents relating to our business may not be granted and, if
granted, may be challenged or invalidated;

·  
Issued patents may not provide us with any competitive advantages;

·  
Our efforts to protect our intellectual property rights may not be effective in
preventing misappropriation of our technology;

·  
Our efforts may not prevent the development and design by others of products or
technologies similar to or competitive with, or superior to those we develop; or

·  
Another party may obtain a blocking patent and we would need to either obtain a
license or design around the patent in order to continue to offer the contested
feature or service in our products.



We may be forced to litigate to defend our intellectual property rights, or to
defend against claims by third parties against us relating to intellectual
property rights.


We may be forced to litigate to enforce or defend our intellectual property
rights, to protect our trade secrets or to determine the validity and scope of
other parties’ proprietary rights.  Any such litigation could be very costly and
could distract our management from focusing on operating our business.  The
existence and/or outcome of any such litigation could harm our business.


Because our officers, directors and principal shareholders control a large
percentage of our voting rights, such insiders have the ability to influence
matters affecting our shareholders.


Following this offering, our officers and directors and primary shareholders as
a group will beneficially control over 96% of our outstanding voting rights on
all matters brought before our stockholders for a vote.  As a result, they have
the ability to influence matters affecting our shareholders, including the
election of our directors, the acquisition or disposition of our assets, and the
future issuance of our shares.  Because they control such shares, investors may
find it difficult to replace our management if they disagree with the way our
business is being operated.  Because the influence by these insiders could
result in management making decisions that are in the best interest of those
insiders and not in the best interest of the investors, you may lose some or all
of the value of your investment in our common stock.


There is only a very limited trading market for our common stock, which may
impede your ability to sell our shares.


Currently, there is only a very limited trading market for our common stock, and
there can be no assurance that such a market will grow in the future.  There can
be no assurance that holders of our common stock will be able to liquidate his
or her investment without considerable delay, if at all.  If a more robust
trading market does commence, the price may be highly volatile.  Factors
discussed herein may have a significant impact on the market price of the shares
offered.  Moreover, due to the relatively low price of our securities, many
brokerage firms may not effect transactions in our common stock if a market is
established.  Rules enacted by the SEC increase the likelihood that most
brokerage firms will not participate in a potential future market for our common
stock.  Those rules require, as a condition to brokers effecting transactions in
certain defined securities (unless such transaction is subject to one or more
exemptions), that the broker obtain from its customer or client a written
representation concerning the customer’s financial situation, investment
experience and investment objectives.  Compliance with these procedures tends to
discourage most brokerage firms from participating in the market for certain
low-priced securities.
 
 
B-3

--------------------------------------------------------------------------------

 


If converted, the common stock underlying the Series D Convertible Preferred
Stock will be restricted securities and will have limited liquidity.


The shares of our common stock to be issued upon any conversion of the Company’s
Series D Convertible Preferred Stock being offered hereby are restricted
securities under the 1933 Act.  Investors will be required to hold these
securities for which there is only a very limited market. Under Rule 144
promulgated under the Securities Exchange Act of 1934, as amended, the
securities will have to be held for at least six months prior to sale, unless a
registration statement is sooner filed for the benefit of the investors.  Even
if we filed such a registration statement there may be no market for these
securities.


Dilution will result from the issuance of common stock upon conversion of the
Series D Preferred Stock.


Purchasers of the Series D Preferred Stock will experience immediate substantial
dilution when other holders of convertible instruments convert their securities
into our common stock.


The issuance of additional common stock, preferred stock, and/or the resale of
our issued and outstanding common stock could cause substantial dilution to
investors in this offering.


Our Articles of Incorporation authorize the issuance of up to 750,000,000 shares
of common stock and 25,000,000 shares of preferred stock.  Our Board of
Directors has the authority to issue additional shares of common stock,
preferred stock and to issue options and warrants to purchase shares of our
common stock without shareholder approval.  Future issuances of common stock
could be at values below our current stock price and therefore could represent
further substantial dilution to investors in the offering.  In addition, the
Board of Directors could issue large blocks of voting stock to fend off unwanted
tender offers or hostile takeovers without further shareholder approval.


Our common stock is governed under The Securities Enforcement and Penny Stock
Reform Act of 1990.


The Securities Enforcement and Penny Stock Reform Act of 1990 requires
additional disclosure relating to the market for penny stocks in connection with
trades in any stock defined as a penny stock.  The Commission has adopted
regulations that generally define a penny stock to be any equity security that
has a market price of less than $5.00 per share, subject to certain
exceptions.  Such exceptions include any equity security listed on NASDAQ and
any equity security issued by an issuer that has (i) net tangible assets of at
least $2,000,000, if such issuer has been in continuous operation for three
years, (ii) net tangible assets of at least $5,000,000, if such issuer has been
in continuous operation for less than three years, or (iii) average annual
revenue of at least $6,000,000, if such issuer has been in continuous operation
for less than three years.  Unless an exception is available, the regulations
require the delivery, prior to any transaction involving a penny stock, of a
disclosure schedule explaining the penny stock market and the risks associated
therewith.
 
 
B-4

--------------------------------------------------------------------------------

 
 
Capitalization


Number of Shares of Company Common Stock Authorized:  750,000,000
 
Number of Shares of Company Common Stock Outstanding:  42,161
 
Number of Shares of Company Preferred Stock Authorized:  25,000,000
 
Number of Shares of Company Series A Preferred Stock Outstanding:  620,000
 
Number of Shares of Company Series B Preferred Stock Outstanding:  1,000,000
 
Number of Shares of Company Series C Preferred Stock Outstanding:  710,000
 
Number of Shares of Company Series D Preferred Stock Outstanding:  4,575,000
 
 
B-5

--------------------------------------------------------------------------------

 
 